Title: To James Madison from Fulwar Skipwith, 30 March 1804 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


30 March 1804, Paris. “This, in addition to my letter to you of the 3d Inst. will I persuade myself be the last that I shall take the liberty of writing to you on any subject concerning personally Mr. Livingston & myself.” Transmits a copy of his request to Cottrau for a written declaration of his recollections of Skipwith’s and Haley’s interview with him, along with a copy of the reply. Also sends copies of a letter from Waddell, Skipwith’s letter to Haley, and Haley’s reply. Hopes these “will sufficiently satisfy you & the President of the falsehood of the charge, which our Minister has been so base as to become the instrument of supporting against me.” “Why mr. Cottreau has declined giving me the written declaration he promised, I could easily explain, from the thorough knowledge I have of the man, & from the circumstances of the times we live in here—but this explanation does not appear to me necessary.
“If mr. Haley in some passages of his letter has expressed sentiments bordering on those of attatchment to me, I know not where to trace their source, unless it be in the circumstance of my having performed an official duty in favor of his Brother, by obtaining the admission of his little Schooner into the port of LaRochelle, (or rather the entry of her Cargo) or from the particular fact, the recollection of which is still fresh upon my mind, of my having the first & only time I ever received mr. Haleys visit, after the capture of the American Vessel the Hare, reproved him in such a manner for the commission of a crime, which I then only knew by report, as drew tears from his eyes, & made him perfectly sensible of the impropriety of his visits, which he seldom or ever afterwards repeated.… Indeed did the minister himself feel any of those emotions, which men often do after the commission of crimes, except those perhaps that have outstripped others so far as to make innocence their victim, I might even now expect to receive from him a stronger return of esteem & gratitu⟨de⟩ than I ever did from mr. Haley, for I long continued with truth & disinterestedness to admonish him against vice & profligacy, of which to say the least he is here the Patron & abettor.”
His letter to Livingston of 25 Feb. 1804 “remains unanswered,” unless the charge against Skipwith and “the notice he takes of two points contained in my letter, in his reply to a late official letter” be considered an answer. Encloses copies of this correspondence and of the letter from Guillaume “which gave rise to it.” JM will note that Skipwith’s powers under Article 10 of the Convention of 1803 “of agreeing or disagreeing in the liquidations with the French Bureauxs are soon to be exercised, and to no one rational purpose that I can immagine; but I shall do my duty, & if claims intitled to the solicitude of our Government & to the full protection of the U. S. should remain unpaid, while certain claims, rejected by our Board, shall be paid, though not intitled to their protection or support (to the amount of nearly 7 million of Livres principal & Interest[)], I shall feel at least a satisfaction in not having been the accomplice of any one in contributing to it.”
“In respect to the candor & justice of Mr. Livingstons remark on the Statement of claims I furnished him, I must rest their merits upon the letter I wrote to him at the Same time & upon the Statement itself. Had I added to mine the Claim many years ago paid of Murray & Lawrence for upwards of 2 millions, & others to the amount of as much more of the same nature, I should greatly have exceeded the Special Directors estimate, but in truth neither his or mine could be correct. Neither of us could offer a Statement of Claims that did not then exist here.” Livingston’s statement should have been more correct than Skipwith’s “because the Claims themselves with all their vouchers, & to which no person but mr. Swan had access, were at the time deposited in his Bureauxs, whereas I had to collect my knowledge of them when, where, & of whom I could from the various quarters of Paris.” Declares that he “thought the Convention, imperfect as it is, intended to provide for real American Claims, intitled to the support & protection of our Government; that from the constant & unreserved assurances to me from Mr. Marbois that there never could arise with the french Government an objection to the equal repar[a]tion of the 20 millions, I always conceived it to be our Ministers duty to endeavor both here & with our Government to establish that principle, which with the one I have just mentioned of claims being in their nature intitled to the support of the U. S., are in my opinion the two substantial points in which the policy & character of our Government are most concerned.” Adds in a 2 Apr. postscript: “At the moment almost of my closing these dispatches I have recd. a letter (copy whereof I inclose) from the Mr: Mansfield” who Livingston implied was dissatisfied with delays he encountered at Skipwith’s office. “This letter is the more agreeable to me Since, it came unexpected & unasked by me, & Seems to be a Spontaneous & grateful acknowledgement of the Services I rendered him.”
 

   
   RC and enclosures (DNA: RG 59, CD, Paris, vol. 1). RC 4 pp. For enclosures, see nn.



   
   The enclosures are a copy of Skipwith to Cottrau, 3 Mar. 1804 (2 pp.; in French; docketed by Brent), interrogating Cottrau about the circumstances of the meeting at which Skipwith introduced Haley and about the issuance of any letters of marque; and a copy of Cottrau to Skipwith, n.d. (1 p.; in French; docketed by Brent), stating that he had asked Decrès for permission to answer Skipwith’s letter and was awaiting his orders.



   
   Skipwith enclosed a copy of Henry Waddell to Skipwith, 4 Mar. 1804 (3 pp.; docketed by Brent), stating that he had called on Cottrau on 3 and 4 Mar. and spoken with Mme Cottrau, who stated that her husband, who was out of town, had judged it best not to give a written statement regarding a quarrel between foreigners, lest it compromise him with the French government, but that he would be happy to give a verbal attestation to Skipwith’s character to anyone who visited his office.



   
   Skipwith enclosed a copy of Skipwith to Nathan Haley, 1 Mar. 1804 (2 pp.), stating that “a band of Ruffians” had accused him of aiding Haley in obtaining a French letter of marque in order to capture the Hare. He asked Haley to send a sworn statement of the facts of their acquaintance, adding that he himself recalled only Haley’s appearing one day in his office to pursue the case of the Mary and his own introduction of Haley to Cottrau as a claimant. He asked Haley to describe his business with Cottrau and any payments he had ever given Skipwith, who remembered receiving only two dollars for documents. Also enclosed is a copy of Haley to Skipwith, 12 Mar. 1804 (3 pp.; docketed by Brent), stating that Skipwith had taken him to Cottrau to consult about the Mary, adding that no American official in France had known about his commission, and offering to send any other proofs or to come to Paris to defend Skipwith. Haley added that he would have sworn to his statement before a U.S. consul had there been one in Toulon.



   
   In Skipwith to Livingston, 25 Feb. 1804 (ibid.; 13 pp.; extract printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 6:187), Skipwith stated that he had received Livingston’s 20 Feb. 1804 letter and had no intention of offending Livingston by meeting with Barbé-Marbois, who was an old acquaintance, to ascertain Barbé-Marbois’s interpretation of the apparent conflict between Articles 6, 7, and 8 and Article 10 of the Convention of 1803. He referred to his 5 Apr. 1803 letter containing a list of claims he believed was more reliable than the list in the conjectural note and rejected Livingston’s statement that Barbé-Marbois insisted on recognizing only the claims included in the note. He complained that he and the American commissioners were repeatedly insulted because they would not accede to Livingston’s views. He denied that the claims convention embraced all debts due under the Convention of 1800 and referred Livingston to Articles 1 and 5 of the 1803 convention. He rejected Livingston’s interpretation of his letter to Richard Skinner and the accusation of negligence in his handling of Theodore Mansfield’s case. He also denied Livingston’s charge that he spent too much time at his country house. Filed with this letter are copies of Skinner to Skipwith, 25 Jan. 1804 (2 pp.), dealing with Skinner’s claim for the Hope, condemned at Saint-Domingue, and Skipwith to Skinner, 26 Jan. 1804 (2 pp.), declaring that the case was excluded under the terms of the Convention of 1803. Written at the foot of the latter is a copy of James Mountflorence to Captain Bentalou, 7 Ventôse an XII (27 Feb. 1804), requesting a recommendation for Mountflorence’s appointment to Skipwith’s position.



   
   Enclosed is a copy of Skipwith to Livingston, 14 Mar. 1804 (3 pp.), transmitting a copy of a letter from Guillaume, “Special Director of the 4th Division of the general Liquidation of the Public Debt,” demanding to know why claims were refused. Skipwith stated that he did not believe the commissioners were required to give their reasons, except on appeals made under Article 10 of the Convention of 1803 when Skipwith and the French bureaus differed. He had received no information from the bureaus of their intention to appeal the rejections and asked Livingston what his and Barbé-Marbois’s views were of the powers to be exercised by Skipwith under the article, lest his actions lead to “a result n⟨ot⟩ contemplated by the Framers of the Convention,” thus rendering the commissioners’ proceedings “illusory.” Included is a copy of Guillaume to Skipwith, 21 Ventôse an XII (12 Mar. 1804) (3 pp.; in French). Skipwith also enclosed a copy of Livingston to Skipwith, 14 Mar. 1804 (2 pp.; docketed by Brent; a second copy is dated 13 Mar.), expressing his agreement with the French government’s position given in a letter from Barbé-Marbois, which he had forwarded to the claims commissioners. Livingston refuted two passages in Skipwith’s letter: the first because a full investigation of Skipwith’s list of claims revealed it to be more erroneous than the French list, as shown “by its falling very considerably Short in the general amount,” and the second because Livingston had referred no rejected claims to the French government, although Barbé-Marbois had shown him a petition from such creditors asking the French government to pay their claims if they were rejected by the U.S. commissioners.



   
   The enclosure is a copy of Theodore Mansfield to Skipwith, 26 Mar. 1804 (1 p.), apologizing for not having thanked Skipwith in person before departing for Bordeaux and reporting that the judgments rendered by the tribunals in his and Captain Pratt’s cases were favorable but that their opponents would likely appeal the cases. He said he had asked a friend to pay Skipwith any outstanding fees.


